Sturgis, J.
On June 21, 1922, the plaintiff sold a farm known as the “Chase farm,” in Limestone, to Edmund Bellfleur, a son of the defendant, for fifteen thousand dollars. The purchase price was paid by a series of notes secured by a mortgage on the farm for the full amount, and the first three notes to mature were signed by the defendant as a joint and several maker. This suit is against him to recover the amount of the second note of the series.
This second note was due March 21, 1924; and not being paid at maturity, — on April 10, 1924, this suit was brought against the defendant. On May 1, 1924, the plaintiff entered the premises and began foreclosure. The writ was entered at the following September term, and the case was continued on the docket. On the 6th day of the September term, 1925, the case was submitted to a jury and a verdict rendered for the defendant; and the case is before this court on a general motion.
By stipulation of the parties, it appears that foreclosure was completed on May 1, 1925, after the commencement of this suit, but before issue was joined. At the trial, evidence was admitted without objection which clearly shows that the value of the farm, at the time foreclosure was completed, was substantially in excess of the amount of the notes secured by the mortgage then due and unpaid.
Upon these facts, the verdict was proper. At the time of the trial, title had become absolute in the mortgagee; and the property mortgaged, being of a value at least equal to the amount due on the note in suit, constituted a payment or discharge of it. Railway v. Pierce, 88 Maine, 86, 94; Hurd v. Coleman, 42 Maine, 182, 191; Haynes v. Wellington, 25 Maine, 458. The note thereby became functus officio, and was no longer a valid, contract. It had performed its office and ceased to have a legal existence. Ballard v. Greenbush, 24 Maine, 336; Quimby v. Varnum, 190 Mass., 211.
While this defense should have been raised by a plea to the further maintenance of the suit, Rowell v. Hayden, 40 Maine, 582, a verdict rendered upon a plea of general issue, with a brief statement of such payment or discharge, cannot be set aside upon this motion. Cobbett v. Grey, 4 Exch. Rep., 729.

Motion overruled.